Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 1 December 2020, in which claims 1, 6, 8, 10, 12, 13, 15, 17 have been amended, claims 7, 18-23 have been cancelled, and new claims 31-33 have been added, is acknowledged.
Applicant’s amendment of 5 May 2022, in which claims 1-6, 8-17, 24-25, 31-33 have been cancelled, claims 26-30 have been amended, and new claims 34-52 have been added, is acknowledged.
Claims 26-30, 34-52 are pending in the instant application.
Claims 26-30, 34-52 are examined herein.
Priority
This application is a Continuation of U.S. Patent Application 16/188,906, filed on 13 November 2018, now abandoned, which is a Division of U.S. patent application 15/981,574, filed on 16 May 2018, now abandoned, which claims the benefit of U.S. Provisional Patent Application Number 62/620,210, filed on 22 January 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2020 is acknowledged and considered. 
Election/Restrictions
 	Applicant’s election without traverse of Group (IV), claims 26-30, and newly added claims 34-52, drawn to a method for introduction of local anesthesia in a human subject in need thereof comprising administering a pharmaceutical composition comprising an effective amount of (-)-cocaine hydrochloride having not more than 0.15% ethyl cocaine, and a pharmaceutically acceptable carrier, in the Response of 5 May 2022, is acknowledged. 
 	On 5 May 2022, Applicant has cancelled claims 1-6, 8-17, 24-25, 31-33, drawn to inventions (I)-(III).
 	Claims 26-30, 34-52 have been examined and the following objections and rejections are made below.
Claim Rejections- 35 USC 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  	 
 	Claims 51, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 51 is drawn to the method of claim 30, wherein the exposing comprises […]; yet claim 30, which depends on claim 28 (which depends on claims 26, 27), does not recite an exposing step. Thus, there is lack on antecedent basis for the recitation “the exposing comprises […]” of claim 51, in claim 30 or in claims 26-28. The same analysis applies to claim 52.
In the interest of compact prosecution, the examiner interprets claims 51, 52 to be dependent on claim 29.	
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 26-28, 30, 34-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moshal et al. (US 9,867,815 of 16 January 2018, priority from U.S. Patent Application 15/427,011, filed on February 7, 2017, cited in IDS). 
Moshal teaches (column 5, lines 35-45) a method for inducing local anesthesia in a human subject comprising soaking a cottonoid/rayon pledget with an aqueous solution comprising about 4% cocaine hydrochloride, 0.1% sodium benzoate and 0.125% citric acid, and contacting the soaked pledget with the mucous membrane of the subject (topical administration).
 	Moshal teaches (column 5, lines 41-43; column 47, Example 4) an aqueous topical pharmaceutical composition comprising 4% cocaine hydrochloride (40 mg/mL), 0.125% citric acid (1.25 mg/mL), and 0.1% sodium benzoate (1.00 mg/mL), wherein the concentrations of ingredients are within the ranges in instant claim 27. Moshal teaches that the compositions of the invention are topically administered anesthetic pharmaceutical compositions containing cocaine hydrochloride (column 11, lines 16-20), wherein citric acid is an acidulant (column 12, line 20), and sodium benzoate is a preservative (column 12, lines 7-8).
 	Moshal is silent with regards to the content of ethyl cocaine in the composition; therefore, the composition taught by Moshal meets the limitation of instant claims 26, 37, 38.
 	Moshal subjects the composition including 4% cocaine hydrochloride to HPLC analysis (T = 0 months), which shows (Table 32, columns 49-50) benzoyl ecgonine present in the composition in a concentration of 0.1%, together with unspecified impurities less than 0.1%, which satisfies the limitation of instant claims 39, 40. The level of impurities detected by HPLC in the composition satisfies the limitations of instant claim 39.
 	Moshal teaches (column 23, lines 1-17) that, following topical application to the nasal cavity of a human subject of 4 mL of the aqueous pharmaceutical composition above comprising 4% cocaine hydrochloride, citric acid and sodium benzoate (soaked in rayon pledges), for about 20 minutes, as in instant claim 35, a dose of 160 mg cocaine hydrochloride was administered, as in instant claim 34, and a cocaine Tmax of 0.433 h (26 min) is observed, which is within the range in instant claim 30. 
	Moshal teaches (column 11, lines 15-40) that the cocaine hydrochloride composition is administered prior to conducting a surgery or diagnostic procedure (column 11, lines 18-21), as in instant claim 28, wherein the mucous membrane is nasal (column 11, line 22-29), as in instant claim 28.
 	Moshal teaches (column 11, line 39) that the surgery is nasal endoscopy (column 11, line 23), or surgical procedure is bronchoscopy, as in instant claim 36.
 	As such, a method of instant claims 26-28, 30, 34-40 is anticipated by Moshal.

Claim Rejections - 35 USC § 102/103 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 29, 41-52 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Moshal et al. (US 9,867,815 of 16 January 2018, priority from U.S. Patent Application 15/427,011, filed on February 7, 2017, cited in IDS). 
Moshal teaches (column 5, lines 35-45) a method for inducing local anesthesia in a human subject comprising soaking a cottonoid/rayon pledget with an aqueous solution comprising about 4% cocaine hydrochloride, 0.1% sodium benzoate and 0.125% citric acid, and contacting the soaked pledget with the mucous membrane of the subject (topical administration).
 	Moshal teaches (column 5, lines 41-43; column 47, Example 4) an aqueous topical pharmaceutical composition comprising 4% cocaine hydrochloride (40 mg/mL), 0.125% citric acid (1.25 mg/mL), and 0.1% sodium benzoate (1.00 mg/mL), wherein the concentrations of ingredients are within the ranges in instant claim 27. Moshal teaches that the compositions of the invention are topically administered anesthetic pharmaceutical compositions containing cocaine hydrochloride (column 11, lines 16-20), wherein citric acid is an acidulant (column 12, line 20), and sodium benzoate is a preservative (column 12, lines 7-8).
 	Moshal is silent with regards to the content of ethyl cocaine in the composition; therefore, the composition taught by Moshal meets the limitation of instant claim 26.
	Moshal teaches (column 11, lines 15-40) that the cocaine hydrochloride composition is administered prior to conducting a surgery or diagnostic procedure (column 11, lines 18-21), as in instant claim 28, wherein the mucous membrane is nasal (column 11, line 22-29), as in instant claim 28.
 	Moshal teaches (column 2, lines 20-21) that cocaine is a naturally-derived compound with anesthetic properties, and it can also be made synthetically. Moshal does not specifically teach the source of cocaine used in this composition, and whether cocaine is synthetic. 
 	Moshal is silent as to how cocaine hydrochloride is prepared. 
The pharmaceutical composition administered in the method taught by Moshal appears to be identical or substantially identical to that in the instant claims, thus the burden shifts to Applicant to come forward with evidence establishing that the claimed process in claims 29, 41-52 steps impart distinctive structural characteristics to the product in the instant claims resulting in an unobvious difference between the product in the instant claims (made by exposing 2-CMT to sodium mercury amalgam and benzoylating the (-)-EME) and the prior art product.
Alternatively, it would be obvious to a person of ordinary skill in the art to use synthetic cocaine in the composition taught by Moshal, because Moshal does not teach the source of cocaine and Moshal teaches that cocaine is a naturally-derived compound that can be made synthetically.
Claims 26-28, 29, 41-52 are rejected as being anticipated or, in the alternative, as being prima facie obvious over Moshal.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 26-28, 29, 41-52 are rejected under 35 U.S.C. 103 as obvious over Moshal et al. (US 9,867,815 of 16 January 2018, priority from U.S. Patent Application 15/427,011, filed on February 7, 2017, cited in IDS), in view of Casale (Forensic Science International 1987, 33, 275-298, cited in IDS) and Kuznetsov (US 7,855,296, cited in IDS).
Moshal teaches (column 5, lines 35-45) a method for inducing local anesthesia in a human subject comprising soaking a cottonoid/rayon pledget with an aqueous solution comprising about 4% cocaine hydrochloride, 0.1% sodium benzoate and 0.125% citric acid, and contacting the soaked pledget with the mucous membrane of the subject (topical administration).
 	Moshal teaches (column 5, lines 41-43; column 47, Example 4) an aqueous topical pharmaceutical composition comprising 4% cocaine hydrochloride (40 mg/mL), 0.125% citric acid (1.25 mg/mL), and 0.1% sodium benzoate (1.00 mg/mL), wherein the concentrations of ingredients are within the ranges in instant claim 27. Moshal teaches that the compositions of the invention are topically administered anesthetic pharmaceutical compositions containing cocaine hydrochloride (column 11, lines 16-20), wherein citric acid is an acidulant (column 12, line 20), and sodium benzoate is a preservative (column 12, lines 7-8).
 	Moshal is silent with regards to the content of ethyl cocaine in the composition; therefore, the composition taught by Moshal meets the limitation of instant claim 26.
	Moshal teaches (column 11, lines 15-40) that the cocaine hydrochloride composition is administered prior to conducting a surgery or diagnostic procedure (column 11, lines 18-21), as in instant claim 28, wherein the mucous membrane is nasal (column 11, line 22-29), as in instant claim 28.
 	Moshal teaches (column 2, lines 20-21) that cocaine is a naturally-derived compound with anesthetic properties, and it can also be made synthetically. Moshal does not specifically teach the source of cocaine used in this composition, and whether cocaine is synthetic. 
 	Moshal is silent as to how cocaine hydrochloride is prepared. 




	Casale teaches an aqueous solution of (-)-cocaine hydrochloride (page 281, under (+)-cocaine, lines 9-10, the cocaine hydrochloride was dissolved into 20 mL of water; also line 17, 
(-)-cocaine can be synthesized using the same procedure), wherein the (-)-cocaine hydrochloride is prepared by a method comprising (page 279, Figure 2, page 280, last paragraph, page 281, first paragraph):
exposing (+)-2-carbomethoxy-3-tropinone (2-CMT) to sodium mercury amalgam (Na-Hg) and H2SO4 in an aqueous solution whereby the 2-CMT is converted to a mixture of compounds comprising (-)-ecognine methyl ester ((-)-EME) and pseudoecgonine methyl ester (PEM), wherein sodium sulfate formed as a by-product during the reaction is dissolved by periodic addition of water to the reaction mixture; and 
benzoylating the (-)-EME or a pharmaceutically acceptable salt thereof to form (-)- cocaine or a pharmaceutically acceptable hydrochloride salt thereof (page 281, second paragraph).
 	Casale teaches (page 281, lines 4-13, “(-)-EME can be synthesized by the same reduction procedure and clean-up using (+)-2-CMT”, last two lines, first paragraph, page 281) that the method further comprises separating the (-)-EME hydrochloride salt thereof from the PEM, as in instant claim 41. 
 	Casale teaches (page 280, second paragraph) that the 2-CMT is (+)-2-CMT bitartrate, as in instant claim 29.
 	Casale teaches that sulfuric acid is used in the reduction reaction with sodium amalgam, with pH kept between 3 and 4 (page 280, last line), which overlaps with the range in instant claim 46.
Casale teaches that the temperature of the aqueous solution during the exposing step is kept under 5°C, which overlaps with the range in instant claim 47.
   	While Casale does not specifically teach monitoring the reduction reaction with sodium amalgam by GC, as in instant claims 45, 52, it is standard procedure in organic synthesis to monitor the progress of the reaction, so that the reaction is complete. 
Casale teaches (page 280, last paragraph, page 281 first two lines) that the (+)-2- carbomethoxy-3-tropinone bitartrate is exposed to the sodium mercury amalgam and the acid for a period of 2.5 hours + 45 min = 3 hours and 15 minutes, to form the mixture of compounds comprising the (-)-EME and the PEM, which satisfies the limitation of instant claim 48.
Casale teaches (page 281, line 6) that the ratio of (-)-EME to PEM in the mixture is 3:1, which satisfies the limitation of instant claim 49.
Casale teaches that pure (-)-cocaine is obtained.  
 	Casale is silent regarding the content of ethyl cocaine in the (-)-cocaine hydrochloride prepared by the method disclosed.
 	
Importantly, Casale teaches (page 280, last line, page 281, first line) that insoluble sodium sulfate salts are being formed in the reduction reaction of 2-CMT with sodium amalgam, and water is added periodically to dissolve them.
Casale does not teach that the sodium sulfate formed as a by-product during the exposing step is allowed to precipitate during the exposing step, as in instant claim 29.

Casale teaches adding the sodium amalgam in portions to 2-CMT (page 280, last paragraph). Casale does not teach continuously supplying sodium amalgam, as in instant claim 29, from an electrolyzing unit to the aqueous solution of (+)-2-carbomethoxytropinone and the sulfuric acid; and continuously transferring spent amalgam from the reactor to the electrolyzing unit, as in instant claim 51.

Casale teaches (page 281, first paragraph) that the mixture of (-)-EME and PEM is separated by dissolving the mixture in petroleum ether; filtering; evaporating the filtrate in vacuo; dissolving the resulting oil in diethyl ether, and making HCl salts with ethereal HCl. The salts were filtered and immediately dissolved in dry methanol, the methanol evaporated, then dry chloroform is added; crystals of EME hydrochloride are formed. Casale explains (page 282, third paragraph under Discussion) that EME hydrochloride is practically insoluble in chloroform. This property allows PEM hydrochloride and other impurity hydrochlorides to be separated.
 	Casale does not teach using isopropyl alcohol to dissolve the EME and PEM, and does not teach (-) EME precipitating from an acetone/methanol mixture, as in instant claims 42, 43.
 	Casale does not teach stirring the EME and PEM in cyclohexane, so that PEM precipitates, as in instant claim 44.
 	Casale does not teach adding a base to the mixture of EME and PEM to increase the pH of the mixture to 8.7 to 11, as in instant claim 50.

 	Kuznetsov (US 7,855,296) teaches that, in the process of preparing (-)-cocaine hydrochloride on a large scale, the reaction between (+)-2-CMT and sodium amalgam is performed using an electrolyzing unit, where formation of sodium amalgam occurs; the formed amalgam is constantly pumped in the reactor (column 7, lines 21-26). Spent amalgam flows back to the electrolyzing unit where it is replenished with sodium (column 7, lines 45-53), as in instant claim 12. The process continues until substantially all 2-CMT is converted into EME and PEM.
Kuznetsov also teaches (column 8, lines 11-27) separating the EME from PME by stirring the mixture of EME and PME with cyclohexane, so that PME precipitates and is filtered off, as in instant claim 44.
Kuznetsov also teaches (column 9, lines 65-67) that the reaction mixture from the reduction reaction of 2-CMT with sodium amalgam, is brought to pH 9.5 by addition of ammonium hydroxide, as in instant claim 50.
Kuznetsov discloses method to prepare 2-CMT that does not use ethanol (column 6, lines 1-19), as in instant claim 29.
 	
 	It would have been obvious to combine the teachings of Moshal, Casale and Kuznetsov to arrive at the instant invention. 
The person of ordinary skill in the art would have adapted the process of Casale using the teachings of Kuznetsov, and would have used the (-)-cocaine hydrochloride prepared by said process in a method of introduction of local anesthesia taught by Moshal.
The person of ordinary skill in the art would have adapted the exposing step and the benzoylating steps in the process taught by Casale to large scale (using the very same reactants as in Casale), and would have used continuous pumping of fresh sodium amalgam from the electrolyzing unit to the reactor in the exposing step, as in Kuznetsov, and continuous removal of spent amalgam back to the electrolyzing unit, because such a continuous process is amenable to larger scale synthesis and allows for the continuous feed of fresh amalgam into the reactor and continuous separation of spent amalgam from the reaction mixture using peristaltic pumps, eliminating the need for periodic addition of water (as in Casale) to the reaction mixture in order to dissolve the sodium sulfate formed as by-product in the reaction, and to facilitate the separation of mercury from the solution. 
With regards to claim 51, the person of ordinary skill in the art would have performed the reaction of 2-CMT with sodium amalgam on large scale, using the electrolyzing unit taught by Kuznetsov, so that the formed amalgam is constantly pumped in the reactor and spent amalgam flows back to the electrolyzing unit.
Further, with regards to claims 45, 52, monitoring the conversion of the reduction of 2-CMT by GC, with addition of sodium amalgam to drive the reaction to completion, is routine.
With respect to claim 50, the person of ordinary skill in the art would have the brought the reaction mixture from the reduction reaction of 2-CMT with sodium amalgam, to pH 9.5 by addition of ammonium hydroxide, because this step is taught by Kuznetsov.
With respect to claim 44, the person of ordinary skill in the art would have used cyclohexane to separate EME from PME in the process taught by Casale, because Kuznetsov teaches that PME precipitates from cyclohexane, while EME stays in the filtrate. Thus, the person of ordinary skill in the art would have used cyclohexane to separate EME from PEM by selectively precipitating one of the two from the mixture of EME and PEM. 
With regards to claims 42, 43, the person of ordinary skill in the art would have explored different solvents in order to find the solvents/combinations of solvents that result in selective precipitation of EME vs. PEM from the mixture of EME and PEM taught by Casale. Such an exploration of different solvents/ pairs of solvents, with the aim of purifying EME from PEM by selectively precipitating one of the two from the mixture of EME and PEM, is routine and well within the skill of the artisan. 
Further, converting (-) cocaine into the corresponding hydrochloride salt, as in instant claim 29, is a routine step, well within the skill of the artisan.
	Since the process disclosed by Casale appears to be similar with the one instantly claimed, the (-)-cocaine hydrochloride prepared by the process taught by Casale must be identical or substantially similar to that instantly claimed. 
 	Further, the person of ordinary skill in the art would have prepared a topical pharmaceutical composition comprising about 4% wt. (-) cocaine hydrochloride using the material prepared by the method above, and would have administered said composition in a method of introduction of local anesthesia taught by Moshal, because preparing a topical pharmaceutical composition comprising about 4% wt. (-) cocaine hydrochloride is well within the skill of the artisan. The person of ordinary skill in the art would have administered said topical pharmaceutical composition comprising about 4% wt. (-) cocaine hydrochloride in the method of Moshal, with the expectation of achieving therapeutic effect. 
 	As such, claims 26-28, 29, 41-52 are rejected as prima facie obvious.

Conclusion
Claims 26-30, 34-52 are rejected.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627